        Case 3:19-cv-01743-SI    Document 157     Filed 04/06/21   Page 1 of 1




                    UNITED STATES COURT OF APPEALS                        FILED
                           FOR THE NINTH CIRCUIT                           APR 6 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
JOHN DOE #1; et al.,                             No. 19-36020

                Plaintiffs-Appellees,            D.C. No. 3:19-cv-01743-SI
                                                 District of Oregon,
 v.                                              Portland

JOSEPH R. BIDEN, JR., in his official            ORDER
capacity as President of the United States; et
al.,

                Defendants-Appellants.

Before: TASHIMA, BYBEE, and COLLINS, Circuit Judges.

      Defendants-Appellants’ unopposed motion for a 60-day extension of time to

respond to Plaintiffs-Appellees’ Petition for Rehearing En Banc (Dkt. No. 94) is

GRANTED. The response shall be filed on or before June 11, 2021.
